DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendments
Applicant's duplicate claim set filed 2/14/2022 has been entered. Claims 1, 5, and 10-16 remain pending, of which claims 1, 5, 11-12, and 15-16 being considered on their merits. Claims 10 and 13-14 remain withdrawn from further consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant's election of Group I, and the species of adipose stem cell conditioned media (ASC-CM) in the reply filed on 8/20/2018 stands.  
Claim Objections
Claim 5 is objected to because of the following informalities:  the claim improperly uses the status identifier “Previously presented” instead of “Currently amended”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 11-12, and 15-16 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al (2009, Stem Cells, 27(2):478-88) in view of Bracke et al (2006, The Journal of Immunology, 177: 4350-4359), Shigemura et al (2006, American Journal of Transplantation, 6: 2592–2600) and D’hulst et al (2006, Eur Respir J., 28: 102–112). 
Regarding claim 12, Wei teaches the recent discovery of a population of pluripotent cells in adipose tissue has revealed a novel source of cells with potential uses for autologous cell therapy to regenerate damaged or diseased tissue (see col. 1 on page 478). Regarding claims 1, 5, and 12, Wei teaches adipose tissue stroma contains a population of mesenchymal stem cells, which support repair when administered to damaged tissues, in large part through secreted trophic factors (see abstract). Regarding claims 1, 5, and 12, Wei teaches adipose-derived stem cells (ASCs) secrete several potentially beneficial growth factors, such as granulocyte-macrophage colony-stimulating factor, vascular endothelial growth factor, hepatocyte growth factor (HGF), basic fibroblast growth factor, transforming growth factor-beta, and insulin-like growth factor-1 (see col. 1 on page 479). Regarding claims 1, 5, and 12, Wei teaches that it has been demonstrated that ASCs secrete bioactive levels of angiogenic and anti-apoptotic growth factors (see col. 1 on page 479). Regarding claims 1, 5, and 12, Wei teaches that despite all the benefits of ASCs as potential treatments, there are several risks and problems involved with stem cell treatments (see col. 1 on page 479). Regarding claims 1, 5, and 12, Wei thus teaches that it is useful to treat damaged tissue with conditioned medium from cultured ASC (ASC-CM). 
Regarding claims 1, 5, 11-12, and 15-16, Wei teaches the method involves isolating ASCs, culturing said ASCs, and collecting the ASC-CM, then using said ASC-CM to treat injured tissue in the subject (see pages 479 and 480).
Regarding claims 1, 5, 11-12, and 15-16, Wei teaches that their method is a model for treatment of a human patient, and Wei specifically contemplates using the method to treat humans (see col. 2 on page 485).
Wei does not teach using the treatment to treat a lung injury or disease caused by cigarette smoke exposure, or that the emphysema contributes to weight loss and bone marrow dysfunction (claims 1, 5, and 12). Wei does not exemplify using the method to treat a human patient (claims 1, 5, and 12). While Wei teaches that the ASC-CM comprises beneficial growth factors and anti-apoptotic factors, Wei does not specifically teach that the treatment reduces lung cell apoptosis and increases lung endothelial cell growth (claims 1, 5, and 12).
Regarding claims 1, 5, and 12, Bracke teaches cigarette smoke causes pulmonary emphysema (see pages 4350-4351).
Regarding claims 1, 5, and 12, Shigemura teaches autologous ASCs have therapeutic potential for pulmonary emphysema because of their HGF expression, which is a useful treatment for injured lung tissues (see abstract). Regarding claims 1, 5, and 12, Shigemura teaches that lungs treated with the HGF producing ASCs displayed increased lung endothelial cell growth and reduced the number of apoptotic cells (see pages 2595-2596).
Regarding claims 1, 5, and 12, D’hulst teaches that emphysema contributes to weight loss and bone marrow dysfunction (see pages 109-110)
It would have been obvious to combine Wei with Bracke, Shigemura and D’hulst to treat a human patient with a lung injury or disease, and specifically emphysema contributing to weight loss and bone marrow dysfunction, resulting from a history of cigarette smoke using Wei’s treatment using autologous cells. A person of ordinary skill in the art would have had a reasonable expectation of success in treating a human patient with a lung injury or disease to increase the lung endothelial cell growth and reduced the number of apoptotic cells using Wei’s treatment because Wei specifically states that the method could be used in humans and that the ASC-CM comprises beneficial growth factors and anti-apoptotic factors. Additionally, Shigemura teaches factors secreted by autologous ASCs are useful for treating pulmonary emphysema, while D’hulst teaches that emphysema contributes to weight loss and bone marrow dysfunction and that treatment displayed increased lung endothelial cell growth and reduced the number of apoptotic cells while Bracke establishes pulmonary emphysema is caused by cigarette smoke. The skilled artisan would have been motivated to treat a human patient with a lung injury or disease caused by exposure to cigarette smoke to increase the lung endothelial cell growth and reduced the number of apoptotic cells using Wei’s treatment because Wei specifically states that the method could be used in humans and Shigemura specifically teaches factors autologous cells in Wei’s ASC-CM are useful for treating lung tissue and specifically can increase the lung endothelial cell growth and reduced the number of apoptotic cells.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 2/14/2022 have been fully considered but they are not persuasive. 
Applicant alleges that while D’hulst teaches that emphysema contributes to weight loss and bone marrow dysfunction, that this general teaching in D’hulst would not have enabled a person of ordinary skill in the art in effectively treating bone marrow disfunction by administering ASC-CM. Applicant supports this position by highlighting that D’hulst does not teach methods of treating bone marrow dysfunction, and applicant highlights their own statement in the specification wherein the applicant states that no treatments for bone marrow dysfunction exist. As an important initial matter, while the claims limit to “administering a therapeutically effective dose… to the human patient with a history of smoking cigarettes … to treat the lung injury or disease, the bone marrow dysfunction, and the weight loss” the only claimed outcome of the treatment is “reducing lung cell apoptosis and by increasing lung endothelial cell growth”. In other words, the claimed method is not limited to methods wherein there is any specific reduction in bone marrow dysfunction, but rather it is limited to treatments that result in is “reducing lung cell apoptosis and by increasing lung endothelial cell growth”. As discussed at length in the rejection, the references render it obvious to treat a patient with cigarette induced emphysema contributing to weight loss and bone marrow dysfunction, with ASC-CM with the outcome of increasing lung endothelial cell growth and reduced the number of apoptotic cells. Furthermore, the rejection of record specifically highlights that the emphysema contributes to weight loss and bone marrow dysfunction, and therefore it remains obvious to treat weight loss and bone marrow dysfunction caused by emphysema by treating emphysema. Therefore this argument is not persuasive. 
Applicant’s reply includes a request for an interview. Due to intra-Office deadlines, however, the examiner is unable to accommodate applicants once examination of the reply has commenced. Applicants may contact the examiner by telephone to arrange a mutually convenient time.
Conclusion
No claims are free of the art. No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653